Lowe, J.
The above motion to release the property from the operation of the attachment lien was founded upon the act to exempt the property of Iowa volunteers in the military service of the United States, from levy or sale, approved April 7th, 1862. Session Laws, p. 128.
We have already held at this term, in the case of Hannahs v. Felt that the statute referred to does not contemplate or embrace the process 'or levies of attachment, and, therefore, in following that decision, the order below overruling the motion will be
Affirmed.